Citation Nr: 0704884	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-12 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for gunshot 
wound of the left knee, Muscle Group (MG) XII, moderate, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for right knee 
arthroplasty and arthritis as secondary to service-connected 
gunshot wound of the left knee. 

3.  Entitlement to service connection for arthritis of the 
entire body (other than the right knee) as secondary to 
service-connected gunshot wound of the left knee.  

4.  Entitlement to service connection for left knee 
arthroplasty as secondary to service-connected gunshot wound 
of the left knee.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).

In April 2004 and December 2004 rating decisions, the RO 
denied a rating in excess of 10 percent for gunshot wound of 
the left knee and service connection for right knee 
disability as secondary to service-connected gunshot wound of 
the left knee, respectively.  The veteran perfected appeals 
of these decisions.  [The Board notes that a March 2006 
supplemental statement of the case (SSOC) states that a 
substantive appeal regarding the service connection claim was 
received in July 2005; however, the Board has been unable to 
identify this document in the record.  Notwithstanding, the 
Board finds that the representative's VA Form 646, filed in 
August 2005, may be reasonably construed as a substantive 
appeal from the denial of service connection for right knee 
disability.  38 C.F.R. § 20.202 (2006).]

In a March 2006 rating decision, the RO denied entitlement to 
service connection for arthritis of the entire body (other 
than the right knee) and left knee arthroplasty, both as 
secondary to service-connected gunshot wound of the left 
knee.  

In December 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge regarding 
the issues of entitlement to an increased rating for gunshot 
wound of the left knee and service connection for right knee 
disability on a secondary basis.  A transcript of that 
hearing is associated with the claims file.  

Subsequent to the December 2006 hearing, the veteran 
perfected an appeal of the March 2006 rating decision.  See 
the notice of disagreement, statement of the case and VA Form 
9, all dated in December 2006.  As such, the current appeal 
includes the issues of entitlement to service connection for 
arthritis of the entire body (other than the right knee) and 
left knee arthroplasty, both claimed on a secondary basis.  
38 C.F.R. § 20.200 (2006).  

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2006).

The service connection issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected gunshot wound of the left 
knee is productive of moderately severe impairment of MG XII.  

2.  The veteran has a tender scar as a result of the gunshot 
wound of the left knee.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating for 
gunshot wound of the left knee, MG XII have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.73, 
Diagnostic Code (DC) 5312 (2006).  

2.  A separate 10 percent rating is warranted for left leg 
scar, as a residual of the service-connected gunshot wound.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, DC 7804 
(2006); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an increased disability rating for gunshot 
wound of the left knee, MG XII, moderate, currently evaluated 
as 10 percent disabling.  

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
September 2003, prior to the initial adjudication of his 
claim in the April 2004 rating decision at issue.  Additional 
VCAA notices were sent in January 2006 and June 2006.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the 2006 letters stated:  
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  This satisfies the 
fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream effective 
date element of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records and reports of VA examinations.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); Powell v. West, 13 Vet. App. 31, 35 (1999) (All 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).  

The veteran's gunshot wound of the left knee has been rated 
as 10 percent disabling under the criteria of DC 5312.  This 
diagnostic code is applicable to rating impairment of MG XII.

MG XII is comprised of the anterior muscles of the leg: (1) 
the tibialis anterior; (2) extensor digitorum longus; (3) 
extensor hallucis longus; and (4) peroneus tertius.  The 
function of MG XII is associated with dorsiflexion; extension 
of the toes; and stabilization of arch.

Under DC 5312, a 10 percent rating is warranted for moderate 
injury.  A 20 percent disability rating is assigned when the 
disability is moderately severe.  A maximum schedular 
evaluation of 30 percent is in order when the disability is 
severe.  38 C.F.R. § 4.73, DC 5312.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(d) (2006).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe. Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue. For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound. Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

DC 7804 provides a 10 percent rating where there is a 
superficial scar that is painful on examination.  Note one 
under DC 7804 indicates that a superficial scar is one not 
associated with underlying soft tissue damage.

Analysis

Service medical records show that in February 1945 the 
veteran sustained a "thru and thru" shrapnel wound of the 
anterior left lower leg.  The wound was cleaned and X-ray was 
negative for shrapnel or bone injury.  In March 1945, the 
veteran was transferred to the station hospital.  Physical 
examination at that facility noted a gutter wound of the left 
calf antero-medially with nerve damage.  It was also noted 
that the wound was draining slightly and beginning to 
granulate.  Notation in May 1945 indicated that the wound had 
healed and caused no complaints.  

In a July 1946 rating action, the RO granted service 
connection for gunshot wound of the left knee, MG XII, 
moderate, evaluated as 10 percent disabling.  

The veteran sought an increased rating in September 2003.  

The veteran was afforded a VA examination in October 2003.  A 
history of total knee replacement on both knees was noted.  
The veteran reported that there was no pain in the knee, but 
the movement was somewhat limited.  Physical examination 
revealed a scar in the mid leg anteriorly measuring about 
1.25 inch by .25 inch.  It was mildly tender with no atrophy.  
There was no disfigurement and the skin was healthy.  X-ray 
of the left leg was negative with no evidence of metal 
particles.  

In December 2006, the veteran testified that he has pain in 
his left leg, especially in cold weather.  He also stated 
that he doesn't have any strength in the leg.  

Based on a review of the record, the Board finds that the 
evidence, including the veteran's personal testimony, 
supports a 20 percent evaluation for residuals of a gunshot 
wound of the left knee.  The Board finds that the nature of 
the original injury as well as the veteran's credible 
complaints of pain in the left leg are evidence that his 
service-connected disability results in moderately severe 
disability.  38 C.F.R. § 4.73, DC 5312.  

The Board notes, however, that the criteria for a 30 percent 
rating have not been met.  That is, neither the medical 
evidence nor the veteran's testimony identify symptomatology 
showing that the service-connected gunshot wound of the left 
knee results in severe disability.  

Besides the 20 percent evaluation assigned above, the Board 
finds that the medical evidence also supports the award of a 
separate 10 percent evaluation for the veteran's left leg 
scar.  The October 2003 revealed a scar on the left mid leg 
anteriorly measuring 1.2 inch by .25 inch.  The scar was 
mildly tender.  Accordingly, the Board concludes that a 
separate 10 percent rating for left leg scar is warranted 
pursuant to 38 C.F.R. § 4.118, DC 7804.


ORDER

A 20 percent rating for gunshot wound of the left knee, MG 
XII, is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  

A separate 10 percent evaluation for left leg scar is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.


REMAND

Entitlement to service connection for right knee arthroplasty 
and arthritis as secondary to service-connected gunshot wound 
of the left knee. 

Entitlement to service connection for arthritis of the entire 
body (other than the right knee) as secondary to service-
connected gunshot wound of the left knee.  

Entitlement to service connection for left knee arthroplasty 
as secondary to service-connected gunshot wound of the left 
knee.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to element (1), the record contains evidence 
showing that the veteran had total knee replacement of both 
knees.  In addition, the evidence shows a diagnosis of 
degenerative joint disease.  

Wallin element (2) has also been met because service 
connection is in effect for gunshot wound of the left knee.

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  Based on the record, 
the Board feels that in order to decide the service 
connection claims medical nexus opinions must be provided.  
The Board is aware that a VA orthopedist opined in January 
2004 that it is not likely that the veteran's left knee 
replacement is related to the service-connected disability.  
However, the Board notes that the orthopedist based his/her 
opinion on the fact that he/she could not find any 
documentation of actual war shrapnel injuries except for a 
1949 examination record showing that a scar was found below 
the patella.  As the service medical records clearly document 
the original shrapnel wound, the Board finds the January 2004 
medical opinion of little probative value.  

In a June 2006 VCAA notice letter, the RO asked the veteran 
to complete and return the enclosed VA Form 21-4142's, 
Authorization for Release of Information, for "Dr. Sprague 
and Dr. Silverton," so that it could request his medical 
records.  The veteran did not reply.  Given that the case is 
being remanded for the above reason, the veteran should be 
given another opportunity to provide the requested 
information.  The veteran is advised, however, that the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:
1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for the claimed 
disabilities.  He should also be asked 
to provide authorizations to obtain 
records for Drs. Sprague and Silverton.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
etiology of the right knee arthroplasty 
and arthritis, arthritis of the entire 
body (other than the right knee), and 
left knee arthroplasty.  The claims 
folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.  All indicated tests and 
studies should be performed.  The 
examiner should express an opinion as 
to it is as likely as not whether any 
of the identified disabilities are 
related to the service-connected 
gunshot wound of the left knee.  If the 
examiner concludes that there is no 
casual connection, it should be 
indicated whether there has been any 
aggravation of any identified 
disability as a result of the service-
connected gunshot wound of the left 
knee and, if so, specify the degree of 
aggravation.  [Allen].  In regard to 
aggravation, a distinction should be 
drawn between any temporary 
exacerbation of symptoms as opposed to 
an increase in the level of disability 
beyond natural progression.  A report 
should be associated with the veteran's 
VA claims folder.

2.  Thereafter, after undertaking any 
additional evidentiary and/or 
procedural which may be required, 
readjudicate the service connection 
issues on appeal.  If these claims are 
not granted to the veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


